Case 19-34054-sgj11 Doc 1749 Filed 01/15/21                     Entered 01/15/21 09:13:59              Page 1 of 6




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                   )
                                     Debtor.                       )
                                                                   )



                         THIRD 2 NOTICE OF (I) EXECUTORY CONTRACTS
                        AND UNEXPIRED LEASES TO BE ASSUMED BY THE
             DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
              IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
  This Third Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
contract and unexpired lease identified previously in Docket Nos. 1648 and 1719.


DOCS_SF:103751.2 36027/002                                1
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21                      Entered 01/15/21 09:13:59              Page 2 of 6




Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a) of
the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized the
above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the Fifth
Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the
“Plan”). 3

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 26,
2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant to
the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are advised
to review carefully the information contained in this notice and the related provisions of the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which you
are a party. 4

        PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
defaults under executory contracts and unexpired leases at the time of assumption. Accordingly,
the Debtor has conducted a thorough review of its books and records and has determined the
amounts required to cure defaults, if any, under the Executory Contract(s) and Unexpired Lease(s),
which amounts are listed in the table on Schedule A attached hereto. Please note that if no amount
is stated for a particular Executory Contract or Unexpired Lease, the Debtor believes that there is
no cure amount outstanding for such contract or lease.

       PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the monetary
amounts required to cure any existing defaults arising under the Executory Contract(s) and
Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to section
365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as soon as
reasonably practicable thereafter. In the event of a dispute, however, payment of the cure amount
would be made following the entry of a final order(s) resolving the dispute and approving the
assumption. If an objection to the proposed assumption or related cure amount is sustained by the

3
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
4
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption that
the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or Unexpired
Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the right to remove
any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such Executory Contract or
Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21            Entered 01/15/21 09:13:59        Page 3 of 6




Court, however, the Debtor may elect to reject such Executory Contract or Unexpired Lease in
lieu of assuming it.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
assumption of an Executory Contract or Unexpired Lease is January 24, 2021, at 5:00 p.m.,
prevailing Central Time. Any objection to the assumption of your Executory Contract or
Unexpired Lease must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy
Procedure and the Bankruptcy Local Rules for the Northern District of Texas; (c) state, with
particularity, the name and address of the objecting party, the basis and nature of any objection the
assumption of the Executory Contract or Unexpired Lease, and, if practicable, a proposed
modification such proposed assumption that would resolve such objection; (d) be served on
counsel for the Debtor set forth in the signatory block below; and (e) be filed with the Court on or
before January 24, 2021 at 5:00 p.m. prevailing Central Time.

       PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in connection
with the Plan that remain unresolved as of the Confirmation Hearing will be heard at the first
omnibus hearing following the Confirmation Hearing (or such other date as fixed by the Court).

 PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
 EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
 TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
 LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
 SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER BANKRUPTCY-
RELATED DEFAULTS, ARISING UNDER ANY ASSUMED EXECUTORY CONTRACT
OR UNEXPIRED LEASE AT ANY TIME BEFORE THE DATE THE DEBTOR OR
REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY CONTRACT OR
UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH RESPECT TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED
SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER
NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents, you may: (a) access the Debtor’s restructuring website at http://www.kccllc.net/hcmlp;
(b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300,
El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or international: (310) 751-1829 and
request to speak with a member of the Solicitation Group; or (d) email HighlandInfo@kccllc.com
and reference “Highland” in the subject line. You may also obtain copies of any pleadings filed
in this case for a fee via PACER at: pacer.uscourts.gov.


DOCS_SF:103751.2 36027/002                       3
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21         Entered 01/15/21 09:13:59      Page 4 of 6




        Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to receive
copies of these documents by (i) e-mail transmission (in which case, please include your e-mail
address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in paper copies
delivered by return mail.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION AGENT.


 Dated: January 15, 2021                      PACHULSKI STANG ZIEHL & JONES LLP
                                              Jeffrey N. Pomerantz (CA Bar No.143717)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              Gregory V. Demo (NY Bar No. 5371992)
                                              10100 Santa Monica Boulevard, 13th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              Email:      jpomerantz@pszjlaw.com
                                                          ikharasch@pszjlaw.com
                                                          gdemo@pszjlaw.com
                                              -and-

                                              HAYWARD PLLC

                                              /s/ Zachery Z. Annable
                                              Melissa S. Hayward
                                              Texas Bar No. 24044908
                                              MHayward@HaywardFirm.com
                                              Zachery Z. Annable
                                              Texas Bar No. 24053075
                                              ZAnnable@HaywardFirm.com
                                              10501 N. Central Expy, Ste. 106
                                              Dallas, Texas 75231
                                              Tel: (972) 755-7100
                                              Fax: (972) 755-7110
                                              Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002                    4
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21           Entered 01/15/21 09:13:59   Page 5 of 6



                                            Schedule A

                     Schedule of Assumed Contracts and Leases and Proposed Cure




DOCS_SF:103751.2 36027/002
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21           Entered 01/15/21 09:13:59      Page 6 of 6




                                                            Description of Assumed
     Debtor                      Counterparty                                                Cure
                                                             Contracts or Leases
Highland Capital              Strand Advisors, Inc.       Indemnification and Guaranty
Management, L.P.                                                                             0.00
                                  James Seery                      Agreement
Highland Capital              Strand Advisors, Inc.       Indemnification and Guaranty
Management, L.P.                                                                             0.00
                                   John Dubel                     Agreement
Highland Capital              Strand Advisors, Inc.       Indemnification and Guaranty
Management, L.P.                                                                             0.00
                                 Russell Nelms                    Agreement




 DOCS_DE:232478.1 36027/002
